IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                              : No. 59 DB 2019 (49 RST 2019)
                                              :
                                              :
SUSAN ELIZABETH BAUMGARTNER                   : Attorney Registration No. 86461
                                              :
PETITION FOR REINSTATEMENT                    :
 FROM RETIRED STATUS                          : (Out of State)


                                          ORDER


 PER CURIAM


        AND NOW, this 4th day of June, 2019, the Report and Recommendation of

 Disciplinary Board Member dated May 23, 2019, is approved and it is ORDERED that

 Susan Elizabeth Baumgartner, who has been on Retired Status, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.